Per Curiam :
These cases were argued together. They present the same question. These associations were incorporated by decrees of the common jileas in 1867 and 1869, respectively. They had, unquestionably, been engaged in the transaction of business for many years. They now attemjit to avoid taxation under the act of 7th June, 1879, alleging they had ceased to do business prior to the passage of that act. By agreement of parties the Court was substituted for a jury. The same effect is, therefore, to be given to its finding of facts as if found by a jury.
*196The Court 'found. that although the associations had ceased to collect monthly dues from members who had not borrowed money and had ceased to make loans, yet in ^other respects they .were in full life and were clearly doing business within the meaning of the act under which the tax was levied.
' These corporations are of the class known as building associations. They were still collecting the debts due them, and discharging existing obligations. They were generally transacting all business necessary to a final termination of the association. They, however, still retained-their corporate existence, and we think were doing business to such an extent as to subject them to the provisions of the statutes imposing the taxes.
Judgment in each case aflirmed.